—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered June 18, 1990, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that comments by the prosecutor during his summation constituted reversible error is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the challenged comments were within the bounds of permissible rhetorical comment afforded counsel during summation (see, People v Ashwal, 39 NY2d 105; People v Miller, 183 AD2d 790; People v Wilson, 173 AD2d 751).
The issue of the legal sufficiency of the evidence is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, there is no merit to the defendant’s claim that his sentence was harsh or excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.